DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”) and U.S. Patent No. 5,176,650 (“Haining”).
Regarding Claim 14, Vaillancourt discloses an injection system, comprising (see Fig. 15):
	A body member (not shown, i.e. the syringe to which hub 12 is to be affixed – see Col 5, Ln. 62-66) having a body connection member (not shown, i.e. the syringe nozzle/nose to which hub 12 is particularly affixed) at a distal end thereof;
a needle hub assembly (12, 14 – see generally Fig. 15) coupled to the distal end of the injection system body (not shown; see Col 5, Ln. 62-66 whereby it is understood that in use 12 is to be coupled to the nose/nozzle of a syringe in the standard luer-slip type connection), the needle hub assembly comprising a needle hub (12) coupled to the body connection member (when in use), a needle (15) coupled to the needle hub, and a spacer (17) movably coupled to the needle hub;
an actuator (see 21, 39) configured to move the spacer along the longitudinal axis, wherein moving the spacer along the longitudinal axis modifies an exposed length of the needle.
Vaillancourt discloses the invention substantially as claimed except that the actuator comprises a plurality of ratchet teeth on the needle hub defining a plurality of discrete spaces to which a pawl coupled to the spacer corresponds to define positions into which the pawl may be lodged. Vaillancourt does describe alternative configurations (see e.g. Fig. 14) which includes a plurality of locking notches (38) which a pawl (21) can be received to define various axial positions of the needle (15) with respect to the distal end (18) of the spacer (17), but does not describe a pawl and  “ratchet” configuration (see Col. 9 and 10).
However, Altschuler describes a related spacer (31) which is likewise received telescopically within a hub sleeve (29) such that the spacer can have its axial position altered to adjust the length of exposed needle (see Fig. 1 and compare with Fig. 2), the device comprising an actuator (Fig. 5) comprising a plurality of ratchet teeth (42) on the hub sleeve (see Fig. 3) defining a plurality of discrete spaces (see 41 – Fig. 1 and 2), and a pawl (53) coupled to the spacer (see Fig. 4), wherein the pawl is configured to movably lodge in each of the plurality of discrete spaces (see generally Fig. 5), wherein moving the pawl along the longitudinal axis moves the spacer along the longitudinal axis (Col. 4, Ln. 15-40), wherein the pawl can be manipulated to release the spacer to move proximally or distally between the plurality of discrete spacers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention (see e.g. Fig. 15) of Vaillancourt to utilize a pawl and ratcheting teeth to secure the relative position of the spacer and the hub, as disclosed by Altschuler, in order to provide a plurality of discretely defined steps which lockingly secure the axial position of the spacer with respect to the hub allowing the user to maintain the spacer in a locked, retracted position when desired.
Vaillancourt, in view of Altschuler, discloses the invention substantially as claimed except that the pawl is biased to move radially outward to engage the pawl within the discrete spaces and pushing the pawl radially inward releases the spacer to permit proximal and distal movement between the discrete spaces. Rather Altschuler discloses the reverse. However, Haining discloses a related means for controlling the exposed length of a needle (see and compare Fig. 2 and 4) which utilizes a pawl (63, 64) and corresponding teeth (81, 82) to secure the axial position, whereby the pawl (instead of being pulled radially outward) can be pushed radially inward to cause disengagement of the teeth/pawl (see Col. 3, Ln. 24-52). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pawl of the modified invention of Vaillancourt to be provided on a flexible arm (62) so as to be naturally biased to move radially outward to cause apposition between the pawl and the teeth, whereby pushing the pawl radially inward will release the pawl from the teeth to permit for proximal or distal readjustment of the exposed length of the needle, as disclosed by Haining, since it has been held that the reversal of a structural engagement of parts requires only routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

    PNG
    media_image1.png
    285
    512
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s Rendering of Vaillancourt (Fig. 15) modified in view of Altschuler and Haining

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”) and U.S. Patent No. 5,176,650 (“Haining”) as applied above, and further in view of U.S. Patent No. 5,318,536 (“Williams”).
Regarding Claim 17-18, Vaillancourt, as modified above, discloses the invention substantially as claimed except that the invention includes a “gasket disposed between the distal end of the body member and an inner surface of the needle hub”.  However, such gaskets are notoriously well-known in the art. For example, Williams discloses a related needle hub (1) having a gasket/o-ring (35) disposed between the distal end (21, 36) of the body member and an inner surface of the needle hub (see Fig. 2, 3) the gasket functioning to prevent contamination of an interior of the body member by forming the seal therebetween (RE: “liquid and/or airtight seal” – Williams). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified invention of Vaillancourt with a sealing gasket between the distal end body member and needle hub inner surface, as disclosed by Williams, to create a liquid and air-tight seal therebetween which will serve to thereby prevent contamination of an interior of the body member.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”) and U.S. Patent No. 5,176,650 (“Haining”) as applied above, and further in view of U.S. Patent No. 5,429,612 (“Berthier”).
Regarding Claim 19 and 20, Vaillancourt, as modified, discloses the invention substantially as claimed except that the device further comprises an “o-ring disposed between a distal end of the needle hub and an inner surface of the spacer”. However, Berthier discloses a related spacer (9) and hub ( 7) structure likewise configured to adjust/control the amount of exposed length of the needle, whereby in some embodiments Berthier discloses an O-ring (17) disposed between the distal end of the needle hub (7) and an inner surface of the spacer (9) – see Fig. 1 – whereby the location of and function of the O-ring will be understood to serve to prevent contamination of an interior of the spacer (see Col. 3, Ln. 59 – Col. 4, Ln. 7 – i.e. the O-ring forms a sliding seal and also serves as ‘a stop abutment that prevents the protector from being disassembled from the slideway”, which will thereby prevent contamination by discouraging/preventing diassambly). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified invention of Vaillancourt to include an O-ring disposed between the distal end of the needle hub and the inner surface of the spacer, as disclosed by Berthier, in order to create a sliding seal therebetween while helping to avoid contamination and encouraging disassembly.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783             
07/11/2022